UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4862


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAKIA OLIPHANT, a/k/a Mont,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-00061-JFA-17)


Submitted:   December 21, 2010              Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Jimmie
Ewing,   Assistant  United  States  Attorney,   Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nakia Oliphant pled guilty to conspiracy to distribute

more than five kilograms of cocaine and more than fifty grams of

crack cocaine, in violation of 21 U.S.C. § 846 (2006).                                The

district    court     sentenced    Oliphant         to     a   240-month      mandatory

minimum sentence.        His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but asking the court to

review the district court’s compliance with Fed. R. Crim. P.

11’s requirements.       Oliphant was informed of his right to file a

pro   se   supplemental    brief,      but    he    did    not     do   so.    For    the

reasons that follow, we affirm.

            Oliphant     did    not    move        in    the     district     court   to

withdraw his guilty plea.             Thus our review is limited to plain

error.     United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).     To prevail, Oliphant “must show:                (1) an error was made;

(2) the error is plain; and (3) the error affects substantial

rights.”     United States v. Massenburg, 564 F.3d 337, 342-43 (4th

Cir. 2009).

            Counsel     notes     that       the        district    court     did     not

expressly advise Oliphant of his right to persist in his plea of

not guilty.     See Fed. R. Crim. P. 11(b)(1)(B).                       Nevertheless,

the court advised Oliphant he had the right to plead not guilty,

he received significant concessions for his guilty plea, and he

                                         2
does not argue that he would have invoked his right to a trial

had the district court so advised him.                  Additionally, Oliphant

claims that the district court erred by failing to question him

after    he   represented    that   he    had   been    guaranteed   a   specific

sentence by someone.         See Fed. R. Civ. P. 11(b)(2).               Oliphant

stated    that    he    understood       the    court   would   determine    his

sentence.        Moreover    the     district      court    correctly    advised

Oliphant of the maximum and minimum sentences, and he received

the   mandatory    minimum    sentence.          Accordingly,    Oliphant    has

failed to show any impairment to his substantial rights.                  United

States v. Goins, 51 F.3d 400, 402-03 (4th Cir. 1995).

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      We therefore affirm the district court’s judgment.

This court requires that counsel inform Oliphant, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Oliphant requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Oliphant.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                          3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4